IN THE COURT OF APPEALS OF NORTH CAROLINA

                                             2022-NCCOA-781

                                              No. COA22-438

                                          Filed 6 December 2022

     Nash County, No. 15CVD6621

     AALIYAH D. FRAZIER, Plaintiff,

                      v.

     GARY KENNETH FRAZIER, JR., Defendant.


              Appeal by Aaliyah D. Frazier2 from order entered 7 December 2021 by Judge

     Wayne S. Boyette in District Court, Nash County. Heard in the Court of Appeals 1

     November 2022.


              Dobson Law Firm, PLLC, by John W. Moss, for plaintiff-appellant.

              Etheridge, Hamlett & Murray, LLP, by J. Richard Hamlett, II, for defendant-
              appellee.


              STROUD, Chief Judge.


¶1            Plaintiff-mother appeals a custody order granting defendant-father sole legal

     and physical custody of their child and granting Mother visitation. Mother did not

     challenge any of the trial court’s findings of fact but challenges only the trial court’s




     1   The file number on the custody order in our record is illegible, as is much of the record.

     2Aaliyah D. Frazier is noted as the plaintiff on the custody order on appeal and as the
     defendant on her notice of appeal. We refer to her as the plaintiff, per the order.
                                        FRAZIER V. FRAZIER

                                          2022-NCCOA-781

                                         Opinion of the Court



     determination it is in the child’s best interest for Father to have sole legal and

     physical custody. Because the trial court made sufficient findings of fact to support

     its conclusions of law and did not abuse its discretion by granting sole legal and

     physical custody to Father, we affirm the trial court order.

                        I.    Deficiencies in the Record on Appeal

¶2          Mother timely filed a notice of appeal from a December 2021 child custody

     order granting Father sole legal and physical custody of their child, with Mother

     having visitation. We first note what the record does not include, and then what it

     does include.

¶3          Our record does not contain a complaint, a required document on appeal: “The

     printed record in civil actions . . . shall contain . . . copies of the pleadings[.]” N.C.R.

     App. P. 9(a)(1)(d). Further, our record does not contain some of the motions addressed

     in the custody order on appeal. Nor does the record include the prior custody order

     which was being modified. “Plaintiff, as the appellant, bore the burden of ensuring

     that the record on appeal was complete, properly settled, in correct form, and filed.”

     Fox v. Fox, 238 N.C. App. 336, 2022-NCCOA-334, ¶ 49 (citation, quotation marks,

     ellipses, and brackets omitted).

¶4          Unfortunately, Mother did include in the record confidential medical records

     of the child, confidential records of a child abuse investigation by Wake County Child

     Protective Services (“CPS”) and the Nash County Department of Social Services
                                            FRAZIER V. FRAZIER

                                              2022-NCCOA-781

                                             Opinion of the Court



     (“DSS”), and records including voluminous personal identifying information of the

     child and the parties.3 This Court has sua sponte sealed the record to protect the

     personal identifying information and confidential medical information of the child to

     the extent we can.

¶5            Under Rule 42 of the North Carolina Rules of Appellate Procedure, documents

     in certain types of cases are sealed by operation of law to protect the identity and

     personal information of minor children. See N.C. R. App. P. 42. Rule 42 specifically

     applies to “appeals filed under” certain statutes:

                             (b) Items sealed by operation of rule. By virtue of this
                      subsection, items filed with the appellate courts are under
                      seal in the following matters:
                             (1) Appeals filed under N.C.G.S. § 7B-1001;
                             (2) Appeals filed under N.C.G.S. § 7B-2602;
                             (3) Appeals filed under N.C.G.S. § 7A-27 that
                      involve a sexual offense committed against a minor; and
                             (4) Cases in which the right to appeal under one of
                      these statutes has been lost.
                             In briefs, motions, and petitions filed in these
                      matters, counsel must use initials or a pseudonym instead
                      of the minor’s name. Counsel for each party must agree on
                      the initials or pseudonym and must include a stipulation
                      that evidences this agreement in the record on appeal.
                             (c) Items sealed by appellate courts. If an item was
                      not sealed in the trial tribunal or by operation of rule, then
                      counsel may move the appellate court to seal that item.
                      Items subject to a motion to seal will be held under seal
                      pending the appellate court’s disposition of the motion.




     3   The parties did not use the minor child’s name in their briefs.
                                       FRAZIER V. FRAZIER

                                         2022-NCCOA-781

                                        Opinion of the Court



     Id.

¶6         N.C. Gen. Stat. § 7B-1001 addresses appeals filed in abuse, neglect, or

     dependency proceedings under Chapter 7B, Subchapter I. N.C. Gen. Stat. § 7B-2602

     addresses appeals filed in cases dealing with undisciplined and delinquent juveniles

     under Chapter 7B, Subchapter II. N.C. Gen. Stat. § 7A-27 governs appeals of right

     from the courts of the trial divisions in other types of cases, but Rule 42(b)(3), limits

     its application to appeals “involv[ing] a sexual offense committed against a minor.”

     Id.

¶7         If the CPS and DSS investigations of alleged abuse of the minor child here had

     resulted in the filing of a petition and an appeal from an order ruling on the petition,

     the medical records and CPS and DSS records filed by Mother in this record on appeal

     would have been sealed by operation of law under Rule 42(b)(1), as the appeal would

     have been “filed under” N.C. Gen. Stat. § 7B-1001(a). See id. But neither CPS nor

     DSS substantiated Mother’s claims of sexual abuse of the child; and no petition

     alleging abuse, neglect, or dependency was filed. The trial court’s order on appeal

     specifically rejects the claim of sexual abuse. The trial court found that “the child

     stated to Nash DSS that she had previously lied when she said she was sexually

     assaulted and that she had lied because her mother had told her to lie.” But the fact

     that the child was not sexually abused does not change anything about the need to

     protect the child’s confidential medical information or her personal identifying
                                      FRAZIER V. FRAZIER

                                        2022-NCCOA-781

                                       Opinion of the Court



     information.

¶8         Rule 42 unfortunately does not cover cases like this one, where there has been

     an investigation of alleged sexual abuse, but the investigation does not find any

     grounds to substantiate the claim or take further action. See generally id. Here, the

     parties simply used the minor child’s medical records and records from the CPS and

     DSS investigations--which would have been protected if the claims of sexual abuse

     were substantiated – in the Chapter 50 custody case and then in the record on appeal.

     Thus, Mother was not technically required by Rule 42 to file the child’s confidential

     medical and investigatory records under seal in this appeal, an appeal under N.C.

     Gen. Stat. § 7A-27, as this appeal does not involve “a sexual offense committed against

     a minor[.]” Id. Instead, it involves an unfounded allegation of a sexual offense

     against a minor.    But the public dissemination of sensitive information in the

     investigatory and medical records of the minor child may be no less harmful to the

     child where the allegations of sexual abuse were unfounded than if they were

     grounded in fact.

¶9         Despite this loophole in Rule 42, we encourage parents, trial courts, and

     counsel involved in child custody proceedings to be keenly aware of the need to protect

     the confidentiality of minor children who are the innocent and unfortunate victims of

     disputes between their parents or caregivers. Unless the record, or portions of the

     record, is sealed, all the information in records filed with the Court of Appeals is
                                         FRAZIER V. FRAZIER

                                           2022-NCCOA-781

                                          Opinion of the Court



       available online and disclosure of this sort of personal information of a minor child

       can result in direct harm to the minor child. There is simply no good reason to have

       a minor child’s confidential medical records and personal identifying information

       placed on the permanent public record, available online to the entire world.

                              II.     Best Interests of the Child

¶ 10         Despite the deficiencies in the record on appeal, we can review Mother’s

       argument because she contends only that the trial court abused its discretion in

       granting sole custody to Father. The custody order on appeal contains 40 findings of

       fact, and Mother did not challenge any of these findings on appeal.         Mother even

       notes she “does not argue that the trial court order lacks findings of fact to support a

       change in circumstances[,]” so she does not challenge the trial court’s modification of

       the prior custody order based upon a substantial change in circumstances affecting

       the best interests of the minor child.

¶ 11         “A trial court’s unchallenged findings of fact are presumed to be supported by

       competent evidence and are binding on appeal.” Mussa v. Palmer-Mussa, 366 N.C.

       185, 191, 731 S.E.2d 404, 409 (2012) (citation, quotation marks, and brackets

       omitted). The only challenge on appeal is the trial court’s determination that it was

       in the child’s best interests for Father to have sole legal and physical custody of the

       child, with Mother having visitation.

                           As long as there is competent evidence to support the
                                         FRAZIER V. FRAZIER

                                           2022-NCCOA-781

                                          Opinion of the Court



                    trial court’s findings, its determination as to the child’s best
                    interests cannot be upset absent a manifest abuse of
                    discretion. Under an abuse of discretion standard, we must
                    determine whether a decision is manifestly unsupported by
                    reason, or so arbitrary that it could not have been the result
                    of a reasoned decision.

       Stephens v. Stephens, 213 N.C. App. 495, 503, 715 S.E.2d 168, 174 (2011) (citations

       and quotation marks omitted).

¶ 12         Mother contends the trial court should have made additional findings of fact

       regarding various factors, such as “the quality of education at Wake County Public

       Schools versus Nash County Public Schools” and “the suitability of each parent to

       provide for the child’s needs, the child’s preferences, or the emotional or physical

       health of the child.” But the trial court has the discretion to weigh the evidence and

       to determine which factors are most important in each case, and the trial court need

       not make detailed evidentiary findings as to every aspect of the child’s life. See

       generally id. The question for this Court is simply whether the findings of fact are

       sufficient to show the trial court made a reasoned decision as to the child’s best

       interests, and thus did not abuse its discretion. See generally id.

¶ 13         The binding findings of fact establish Mother reported Father’s wife had

       allowed the child to be sexually abused, but DSS found “no evidence of abuse[;]” the

       child’s therapist testified “she had no concerns” regarding the child being cared for

       while in Father’s custody; and Mother repeatedly interfered when a social worker
                                         FRAZIER V. FRAZIER

                                           2022-NCCOA-781

                                          Opinion of the Court



       from CPS attempted to interview the child. Ultimately, the child stated, “she had

       lied because her mother had told her to lie.” Further, the trial court found the parents

       were not able to jointly co-parent the child. Based upon the unchallenged findings of

       fact, we cannot determine the trial court’s decision to grant Father sole legal and

       physical custody was “manifestly unsupported by reason[.]” Id.

¶ 14         We therefore affirm the custody order.

             AFFIRMED.

             Judges HAMPSON and JACKSON concur.